Hill, J.
(dissenting) — I dissent. How technical can we get?
The basic error claimed here is the making and entering of an order of default against the appellant. That, at all times, was the only issue on the appeal and the parties presented their arguments on that issue. The majority *881decides that question on a basis not suggested by counsel, i.e., the failure to assign error to a finding made by the trial court after it had entered the order of default. This appellant is not concerned with the findings of the trial court, made after appellant was precluded from further participation in the proceedings. We should decide the only issue presented: Was the appellant in default?
October 26, 1964. Petition for rehearing denied.